IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20729
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOEL RAMIREZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-26-ALL
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Joel Ramirez appeals from his guilty-plea conviction for

possession of a firearm subsequent to a felony conviction.      He

contends that the factual basis was insufficient to support the

interstate commerce element of an 18 U.S.C. § 922(g)(1) offense

and that this court should reconsider its jurisprudence regarding

the constitutionality of 18 U.S.C. § 922(g)(1) in light of Jones

v. United States, 529 U.S. 848 (2000), and United States v.

Morrison, 529 U.S. 598 (2000).   Ramirez concedes that his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20729
                                -2-

arguments are foreclosed by this court’s precedent but seeks to

preserve the issue for Supreme Court review.

     The “in or affecting commerce” element of 18 U.S.C.

§ 922(g)(1) requires only a minimal nexus between the firearm and

interstate commerce.   United States v. Gresham, 118 F.3d 258, 265

(5th Cir. 1997).   This element is satisfied because the firearm

possessed by Ramirez previously traveled in interstate commerce.

United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).

Ramirez’s reliance on Morrison and Jones is misplaced.     In United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 122 S. Ct. 1113 (2002), this court recently determined

that Morrison and Jones were distinguishable from an 18 U.S.C.

§ 922(g)(1) case in which the defendant, like Ramirez, had

stipulated to facts showing that his firearm had traveled in

interstate commerce, emphasizing that “the constitutionality of

§ 922(g) is not open to question.”   Id. (quotation and citation

omitted).

     The judgment of the district court is AFFIRMED.